DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The amendment to the abstract was received on 10 December 2020.  The amended abstract is acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-29, 31-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al. (US 20130071811 A1) in view of Poirier et al. (US 8529255 B2).
[AltContent: arrow][AltContent: textbox (Lingual Wall)][AltContent: ][AltContent: textbox (Pressure points for bone attachment)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Open surgical space)][AltContent: textbox (Second end)][AltContent: textbox (Bone foundation guide)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Buccal Wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One or more apertures)][AltContent: arrow][AltContent: textbox (Body)][AltContent: textbox (Dental implant surgical guide)][AltContent: arrow][AltContent: textbox (Bone segment)]
    PNG
    media_image1.png
    718
    395
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bone segment)][AltContent: textbox (Dental implant surgical guide)][AltContent: textbox (Bone foundation guide)]
    PNG
    media_image2.png
    294
    324
    media_image2.png
    Greyscale

Regarding claim 21 and 32, Groscurth et al. discloses a kit including :
(a) a bone foundation guide (200b), the bone foundation guide (200b) being configured to receive and rest upon at least a portion of a bone segment (104b) of an alveolar ridge of a patient (see annotated Fig. 9 and 10 above and [0068-0070]); 
(b) a dental implant surgical guide (400), the dental implant surgical guide (400) having a body with one or more apertures to locate one or more implants in the alveolar ridge of the patient (see annotated Fig. 9 above), the bone foundation guide (200b) being configured to support the dental implant surgical guide (400) while the bone foundation guide (200b) rests upon the alveolar ridge of the patient (see Abstract – “apparatus may increase the stability of the surgical guide by clasping and/or contacting the jawbone” and [0070] - “FIG. 10 illustrates the FIG. 9 surgical drill guide assembly 401 in an assembled condition. The drill guide 400 is shown in place relative to the base frame 200b which in turn, is positioned relative to the lower jaw 101”).
However, Groscurth et al. does not disclose a gasket, and being configured to mate with the bone foundation guide, having a thickness configured to replicate a depth of tissue removed from the alveolar ridge of the patient, or that the gasket defines a plurality of apertures. 
[AltContent: arrow][AltContent: textbox (Bone foundation guide)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper surface side)][AltContent: textbox (Lower surface side)][AltContent: arrow][AltContent: textbox (Apertures)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Prosthesis)][AltContent: ][AltContent: textbox (Gasket)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    514
    472
    media_image3.png
    Greyscale

With respect to claims 21 and 32, Poirier et al. teaches a gasket/spacer (20) being in direct contact with an upper surface side of the bone foundation guide (40) (see Fig. 3b above), that at the same time the bone foundation guide (40) is in direct contact with the bone through at its lower surface side (see annotated Fig. 1 above), and where the gasket/spacer (20) provides the spacing equivalent to the depth of the gum tissue of the patient (see col. 4, lines 60-64 – “FIG. 3b illustrates a perspective view of the dental implant system … within the mouth of the patient prior to surgery or to articulate the master model with the opposite teeth/denture model following surgery”, and col. 5, lines 19-23, 30-33 – “primary bar 20 disclosed herein is planed prior to the surgery as a function of computer 3D models of the patient's gum surface, dentures (e.g., patient's old 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the kit of Groscurth, the gasket (20) of Poirier, in order of providing the space originally given by the gum to place the prosthetic tooth/denture at the proper height with respect to the jaw bone, this is in order to have a representative model of the patient’s jaw with its teeth in order to create the final dental prosthesis at the proper height, and by having a plurality of apertures provides the opening for the insertion of the drill to create the implant cavity and to later insert the implant. 
[AltContent: arrow][AltContent: textbox (Shaved section)]
    PNG
    media_image4.png
    332
    446
    media_image4.png
    Greyscale

Regarding claim 22, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 21, and where Groscurth discloses that the bone foundation guide(200b) is configured to guide a cutting tool during a bone reduction procedure on the alveolar ridge of the patient (see annotated Fig. 12 above and [0073] – “FIG. 12 illustrates a perspective view of the base frame 200, which is functioning here as a bone reduction jig, being positioned relative to the lower jaw 101 in the context 
Regarding claim 24, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 21, and where Groscurth discloses that the bone foundation guide (200b) includes a buccal wall configured to face outwardly from a mouth of the patient when the bone foundation guide (200b) rests upon the alveolar ridge of the patient (see annotated Fig. 9 above).  
Regarding claim 25, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 21, and where Groscurth discloses that the bone foundation guide (200b) includes a lingual wall configured to face inwardly toward a mouth of the patient when the bone foundation guide (200b) rests upon the alveolar ridge of the patient (see annotated Fig. 9 above).  
Regarding claim 26, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 25, and where Groscurth discloses that the bone foundation guide (200b) further includes a buccal wall configured to face outwardly from a mouth of the patient when the bone foundation guide (200b) rests upon the alveolar ridge of the patient (see annotated Fig. 9 above).  
Regarding claim 27, 
Regarding claim 28, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 27, and where Groscurth discloses that the lingual wall, the buccal wall, the first end, and the second end cooperating to define an open surgical space (see annotated Fig. 9 above).  
Regarding claim 29, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 27, and where Groscurth discloses that the bone foundation guide includes the open surgical space that is defined by the lingual wall, the buccal wall, the first end, and the second end (see annotated Fig. 9 above).
However, Groscurth does not disclose a gasket, or that the gasket defines the at least one aperture corresponding to the open surgical space defined by the lingual wall, the buccal wall, the first end, and the second end of the bone foundation guide.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Apertures)]
    PNG
    media_image5.png
    253
    232
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Dental implant surgical guide)]
    PNG
    media_image6.png
    246
    329
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Apertures)]
    PNG
    media_image7.png
    309
    372
    media_image7.png
    Greyscale

Poirier teaches that the gasket (20) includes a plurality of apertures for drilling a cavity corresponding to the location of an implant (36) (see annotated Fig. 1, 2b, 3a and 3b above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include with the kit of Groscurth, with the gasket including the apertures of Poirier, in order to be able to simulate the height of the gum during the drilling at each location where an implant will be located, in order to have 
Regarding claim 31, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 21, and where Groscurth discloses that the dental implant surgical guide (400) and the bone foundation guide (200b) having corresponding surfaces that are contoured to complement each other (see annotated Fig. 9 and 10 above – the lower surface of the dental implant surgical guide conforms to the upper surface of the bone foundation guide in a way that both guides does not move relative to the other during its use inside the patient’s mouth).  
Regarding claim 33, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 21.
However, Groscurth does not disclose that the apertures of the gasket are configured to correspond with the apertures of the dental implant surgical guide (see annotated Fig. 3a above).  
Poirier et al. teaches a gasket (20) including a plurality of apertures, where each aperture has the internal diameter corresponding to the external diameter of the dental implant surgical guide (see annotated Fig. 3a above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Groscurth/Poirier, with the apertures of the gasket corresponding with the diameter of the apertures of the dental implant surgical guide of Poirier, in order to have the same diameter as the dental implant surgical guide so that the drill bit (52) or a series of drilling bits can be used without 
Regarding claim 35, Groscurth et al. discloses a method, including:
(a) incising gum tissue on an alveolar ridge of a patient; 
(b) peeling the incised gum tissue away from bone of the alveolar ridge, thereby exposing the bone; 
(c) placing a bone foundation guide (200b) on the exposed bone; 
(d) positioning a dental implant surgical guide (400) on the bone foundation guide(200b) (with respect to steps (a)-(d) see Fig. 9 and 10, and [0068] – “FIG. 9 illustrates another exemplary drill guide assembly 401 including a drill guide section 400 and a base frame 204b, which also works as a bone reduction jig. The assembly 401 can be positioned relative to exposed bone area 104b of a lower jaw 101”. In order to place the assembly 401 of Groscurth over the bone area, an incision on the gum needs to be done first, in order to be able of removing or peeling the gum from bone, in this way to be able to place and position the assembly over jaw bone); and 
(e) inserting implants through apertures (309a) formed in the dental implant surgical guide (400) and into the bone of the alveolar ridge (see [0085] – “When finished, the drill guide section 400 may be removed from the base frame (200), and the implants may be placed into the jawbone (see step 1006)”).  
However, Groscurth et al. does not disclose the step of securing a gasket to the bone foundation guide, the gasket has a thickness configured to replicate a thickness of the peeled gum tissue. 
Poirier teaches a gasket/spacer (20) installed on the bone foundation guide/base plate (40) (see Fig. 3a above), and where the gasket/spacer (20) provides the spacing equivalent to the depth of the gum tissue of the patient (see col. 4, lines 60-64 – “FIG. 3b illustrates a perspective view of the dental implant system … within the mouth of the patient prior to surgery or to articulate the master model with the opposite teeth/denture model following surgery”, and col. 5, lines 19-23, 30-33 – “primary bar 20 disclosed herein is planed prior to the surgery as a function of computer 3D models of the patient's gum surface, dentures (e.g., patient's old prosthesis or wax-up of the future denture)”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of the method of Groscurth, with the step of securing the gasket to the bone foundation guide/base plate of Poirier, in order to be able to add and simulate the height of the gum during the drilling at each location where an implant will be located, in order to have the implant at the proper height so that the implant does not extend in height over the upper surface of the gum.
[AltContent: arrow][AltContent: textbox (Shaved section)]
    PNG
    media_image4.png
    332
    446
    media_image4.png
    Greyscale

Regarding claim 36, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 35, and where Groscurth et al. .
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groscurth et al. (US 20130071811 A1) in view of Poirier et al. (US 8529255 B2) as applied to claim 21 above, and further in view of De Clerck (WO 2013181721 A2).
Regarding claim 30, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 21, and where Groscurth discloses the use of pressure points (202a) in the interior surface of the walls to hold against the bone the bone foundation guide (200a) (see annotated Fig. 9 above and [068] – “Lateral contacts 202a and 202b are positioned about an interior surface of the clasping arm 207 and form pressure points for impinging upon exterior surface 252 of the lower jaw 101 at points 252a, and 252c, respectively”).
However, Groscurth/Poirier does not disclose that the bone foundation guide (200a) includes at least one aperture configured to receive a fastener to thereby secure the bone foundation guide (200a) to the alveolar ridge of the patient.


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fastening element by means of screw )][AltContent: arrow][AltContent: textbox (Bone foundation guide)][AltContent: arrow][AltContent: textbox (Dental implant surgical guide)]
    PNG
    media_image8.png
    279
    406
    media_image8.png
    Greyscale
          
    PNG
    media_image9.png
    277
    389
    media_image9.png
    Greyscale


De Clerck teaches a kit including a bone foundation guide (11), a dental implant surgical guide (12) and using  to attach the bone foundation guide (11) to the bone uses fastening element (7) by means of screw (13) (see annotated Fig. 5 and 7 above, and page 12, lines 6-8 – “Figure 5 represents a basic piece 11 when it has been placed in a fixed position in a lower jaw 1 and attached to available reference elements in a detachable manner via fastening elements 7 by means of screws 13”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure points of Groscurth/Poirier, with the fasteners of De Clerck, in order to attach the bone foundation guide to the jaw bone with screws, in this way avoiding a dislodgement of the bone foundation guide from the bone during surgery. 
Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groscurth et al. (US 20130071811 A1) in view of Poirier et al. (US 8529255 B2) as applied to claim 35 above, and further view of De Clerck (WO 2013181721 A2).
Regarding claim 37, Groscurth/Poirier discloses the claimed invention substantially as claimed, as set forth above for claim 35, and where Groscurth discloses the use of pressure points (202a) in the interior surface of the walls to hold against the bone the bone foundation guide (200a) (see annotated Fig. 9 above and [068] – “Lateral contacts 202a and 202b are positioned about an interior surface of the clasping arm 207 and form pressure points for impinging upon exterior surface 252 of the lower jaw 101 at points 252a, and 252c, respectively”). .  
However, Groscurth/Poirier does not disclose using a fastener to secure the bone foundation guide to the bone of the alveolar ridge.
De Clerck teaches a kit including a bone foundation guide (11), a dental implant surgical guide (12) and using  to attach the bone foundation guide (11) to the bone uses fastening element (7) by means of screw (13) (see annotated Fig. 5 and 7 above, and page 12, lines 6-8 – “Figure 5 represents a basic piece 11 when it has been placed in a fixed position in a lower jaw 1 and attached to available reference elements in a detachable manner via fastening elements 7 by means of screws 13”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure points of Groscurth/Poirier, with the fasteners of De Clerck, in order to attach the bone foundation guide to the jaw bone with screws, in this way avoiding a dislodgement of the bone foundation guide from the bone during surgery. 
Regarding claim 38
However, Groscurth/Poirier does not disclose further including using a fastener to secure the dental implant surgical guide to the bone of the alveolar ridge.  
De Clerck teaches a kit including a bone foundation guide (11), a dental implant surgical guide (12) and a fastener in the form of parallel cylindrical rods (17) to attach the dental surgical guide (12) to the bone foundation guide (11) (see annotated Fig. 5 and 7 above, and page 13, lines 19-22 – “mounting means are formed of parallel cylindrical bores 16 provided in the top piece 12 on the one hand, and of corresponding parallel cylindrical rods 17 extending on the top side of the basic piece 11 on the other hand”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the bone foundation guide and the dental implant surgical guide of Groscurth/Poirier, with the fastener of De Clerk, in order to maintain aligned the dental implant surgical guide with respect to the surgical opening of the bone foundation guide. 
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 41, the prior arts of Groscurth and of Poirier do not include all the limitations described in the claimed kit.  Therefore, the art of record does not teach or render obvious, either alone or in combination, a kit including a gasket configured to mate with the bone foundation guide, configured to replicate a depth .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.
Regarding claims 35-36, applicant argues that the limitations added to the claim 35 is not found in Groscurth’s. The Office agrees that the added step of securing a gasket to the bone foundation guide, and that said gasket replicates the thickness of the peeled gum tissue is not found in Groscurth. 
However, the previously used prior art of Poirier describes the use of a gasket/spacer (200 that is positioned on the base plate (40) that can have the thickness of the gum tissue during the surgery for installing implants in the bone. 
On the other hand, due to Groscurth does not disclose adding an additional thickness to the bone foundation guide in order to simulate the thickness of the gum when the bone foundation guide is used over the bare bone, it is understood that adding the step of Poirier would make sure that the implants are at the proper height when the gum of the patient is placed back over to the bone after surgery. 
Therefore, the step of Poirier will improve the method of Groscurth by taking in consideration the thickness of the gum of the patient, making the rejection proper.
Regarding the rejection of claims 21, 22, 24-29, 31-33 and 39, applicant argues that the combination of Groscurth with Poirier is improper. However, for the reasons given above, where Groscurth does not disclose that the thickness of the bone foundation guide takes in consideration the thickness of the gum tissue. By including the use of the spacer/base plate having the thickness equivalent to the gum tissue of Poirier into the Groscurth’s would improve his kit to install the prosthesis, and at the same time, the final dental prosthesis at the proper height. 
Therefore, for all the reasons given above, it is understood that the rejections are proper, and will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIRAYDA A APONTE/Examiner, Art Unit 3772  

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772